Case 6:18-cv-00081-RAS-KNM Document 71 Filed 09/14/20 Page 1 of 2 PageID #: 947




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

 ALDOE LEE FOSTER, #1182920                         §

 v.                                                 §               CIVIL ACTION NO. 6:18cv81

 DIRECTOR, TDCJ-CID, ET AL.                         §
                                    ORDER OF DISMISSAL
        Plaintiff Aldoe Lee Foster, an inmate currently confined at the Michael Unit within the

 Texas Department of Criminal Justice, (TDCJ), is proceeding pro se and in forma pauperis in the

 above-styled and numbered civil rights lawsuit. The complaint was referred to United States

 Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

 recommendations for the disposition of the case.

        On August 11, 2020, Judge Mitchell issued a Report, (Dkt. #66), recommending that

 Defendants’ motion for summary judgment, (Dkt. #52), be granted and that Plaintiff’s civil rights

 complaint be dismissed with prejudice. Judge Mitchell further recommended that Plaintiff’s

 motion for a preliminary injunction, (Dkt. #58), be denied as well. A copy of this Report was

 sent to Plaintiff at his address with an acknowledgment card. The docket reflects that Plaintiff

 received a copy of the Report on August 19, 2020, (Dkt. #69).

        Plaintiff was granted an extension of time, (Dkt. #68), in which to file objections to Judge

 Mitchell’s Report—wherein the Court ordered Plaintiff to file his objections no later than

 September 4, 2020. However, to date, no objections have been filed—even with the benefit of any

 potential mail delay.

        Because objections to Judge Mitchell’s Report have not been filed, Plaintiff is barred from

 de novo review by the District Judge of those findings, conclusions, and recommendations and,

                                                 1
Case 6:18-cv-00081-RAS-KNM Document 71 Filed 09/14/20 Page 2 of 2 PageID #: 948




 except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

 findings and legal conclusions accepted and adopted by the district court. Douglass v. United

 Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

         The court has reviewed the pleadings in this cause and the Report of the Magistrate

 Judge. Upon such review, the court has determined that the Report of the Magistrate Judge is

 correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918

 (1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

 review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

         ORDERED that the Report of the United States Magistrate Judge, (Dkt. # 66),

 is ADOPTED as the opinion of the court. It is also

         ORDERED that Defendants’ motion for summary judgment, (Dkt. #52), is GRANTED.

 Plaintiff’s motion for a preliminary injunction, (Dkt. #58), is DENIED. Further, it is

         ORDERED that the above-styled civil rights proceeding is DISMISSED with prejudice.

 Finally, it is

         ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED as MOOT.

                  .   SIGNED this the 14th day of September, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE




                                                 2
